 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD LUNA,                                         Case No. 1:16-cv-00313-LJO-SAB (PC)

12                   Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR EXTENSION OF TIME TO
13           v.                                           FILE OPPOSITION TO DEFENDANTS’
                                                          MOTION FOR SUMMARY JUDGMENT
14   DR. MOON, et al.,
                                                          (ECF No. 86)
15                   Defendants.
                                                          THIRTY-DAY DEADLINE
16

17          Edward Luna (“Plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in

18 this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for an extension of time to file an

20 opposition to Defendants’ motion for summary judgment, filed on December 23, 2019.

21          Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted

22 thirty (30) days from the date of service of this order to file an opposition.

23
     IT IS SO ORDERED.
24

25 Dated:      December 27, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
